Citation Nr: 1209833	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.  

2.  Entitlement to service connection for a left wrist disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for chronic vasomotor sinusitis with a retention cyst of the left maxillary sinus.  

5.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) and depression.  

6.  Entitlement to service connection for a left shoulder disability, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for a bilateral hand disability, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a left knee disability, to include as due to undiagnosed illness.  

9.  Entitlement to service connection for loss of sense of smell, to include as due to undiagnosed illness or as secondary to chronic vasomotor sinusitis with a retention cyst of the left maxillary sinus.  

10.  Entitlement to service connection for loss of sense of taste, to include as due to undiagnosed illness or as secondary to chronic vasomotor sinusitis with a retention cyst of the left maxillary sinus.  

11.  Entitlement to service connection for a blood parasite, to include as secondary to undiagnosed illness.  

12.  Entitlement to service connection for a chronic sleep disorder, to include as secondary to an undiagnosed illness.  

13.  Entitlement to an initial rating in excess of 60 percent for a seizure disorder with associated headaches.  

14.  Entitlement to an initial rating in excess of 20 percent for tendonitis of the right shoulder.  

15.  Entitlement to a compensable rating for left ear hearing loss.  

16.  Entitlement to an effective date earlier than November 22, 2004 for the award of service connection for a seizure disorder with associated headaches.  

17.  Entitlement to an effective date earlier than November 22, 2004 for the award of service connection for tendonitis of the right shoulder.  

18.  Entitlement to an effective date earlier than November 22, 2004 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

19.  Entitlement to an effective date earlier than November 22, 2004 for the award of basic eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  

20.  Whether the Veteran is competent to handle VA funds.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1992, with subsequent service in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and April 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In April 2010, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the RO continued to deny the claims (as reflected in a July 2011 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

The Board notes that, in the March 2006 rating decision, the RO denied service connection for a sinus cyst.  However, as will be discussed below, the diagnoses on VA examination in January 2006 were chronic vasomotor rhinosinusitis and retention cyst, left maxillary sinus.  Given the evidence of record, in April 2010, the Board characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The RO denied service connection for vasomotor rhinosinusitis with retention cyst of the left maxillary sinus in the July 2011 SSOC.  

In the April 2010 remand, the Board characterized the claim for service connection for a left shoulder, bilateral hand, left wrist, and left knee disability as entitlement to service connection for pain in multiple joints, to include the left shoulder, bilateral hands, left wrist, and left knee, to include as due to undiagnosed illness.  In light of the evidence of record, and for reasons that will be discussed below, the Board has recharacterized this issue as entitlement to service connection for a left shoulder disability, entitlement to service connection for a bilateral hand disability, entitlement to service connection for a left wrist disability, and entitlement to service connection for a left knee disability, as reflected on the title page of this decision.  

Additionally, in April 2010, the Board characterized the claim for service connection for a psychiatric disability as entitlement to service connection for an acquired psychiatric disorder other than PTSD, in a July 2011 rating decision, the RO granted service connection for PTSD with depression.  Accordingly, the claim for service connection for a psychiatric disability currently on appeal has been recharacterized as reflected on the title page.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by The American Legion (as reflected in an October 1994 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In September 2004, the Veteran filed a VA Form 21-22 naming Veterans of Foreign Wars as his representative.  In November 2004, the Veteran filed a 21-22a, Appointment of Individual as Claimant's Representative, appointing John S. Berry as his representative.  In November 2008, Mr. Berry cancelled his representation.  In September 2009, the Board found that Mr. Berry had presented good cause to withdraw as the Veteran's representative.  The same month, the Board advised the Veteran that his attorney had revoked his power of attorney, and afforded him the opportunity to authorize an organization or individual as his representative.  This letter advised the Veteran that if VA did not hear from him, or his new representative, within 30 days, it would be assumed that he wished to represent himself.  The Veteran did not respond within 30 days of the September 2009 letter; accordingly, the Board recognizes him as proceeding pro se in this appeal.

The issues of entitlement to service connection for chronic vasomotor sinusitis with a retention cyst of the left maxillary sinus, an acquired psychiatric disability other than PTSD and depression, a bilateral hand disability, loss of sense of smell, loss of sense of taste, and a chronic sleep disorder, entitlement to an initial rating in excess of 20 percent for right shoulder tendonitis, and the matter of whether the Veteran is competent to handle VA funds are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  The competent evidence of record indicates the Veteran has a current right wrist disability that is etiologically related to service. 

3.  The competent evidence of record indicates the Veteran has a current left wrist disability that is etiologically related to service. 

4.  The competent evidence of record does not indicate that the Veteran has tinnitus that is etiologically related to service. 

5.  Chronic disability exhibited by left shoulder pain was not manifested during service and is not currently manifested to a compensable degree.  

6.  The competent evidence of record indicates the Veteran has a current left knee disability that is etiologically related to service. 

7.  There is no competent and credible evidence that the Veteran has a current disability related to or manifested by a blood parasite.  

8.  Prior to September 2, 2005, the Veteran's seizure disorder with associated headaches was manifested by episodes analogous to minor seizures occurring more than 10 times per week; there was no evidence of a major seizure.

9.  Since September 2, 2005, the Veteran's seizure disorder with associated headaches has been manifested by episodes analogous to minor seizures occurring less than 10 times per week; there has been no evidence of a major seizure.    

10.  The Veteran's left ear hearing loss has been manifested by no worse than Level II hearing.  

11.  The claims file does not contain any communication or evidence received prior to November 22, 2004, which could be interpreted as an informal or formal claim for service connection for a seizure disorder with associated headaches.

12.  The claims file does not contain any communication or evidence received prior to November 22, 2004, which could be interpreted as an informal or formal claim for service connection for a right shoulder disability.

13.  Prior to November 22, 2004, service connection was only in effect for left ear hearing loss and residuals of an appendectomy, each rated noncompensably disabling; the evidence does not show that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation before November 22, 2004.

14.  The Veteran was not entitled to TDIU and thus was not eligible for DEA prior to November 22, 2004.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, service connection for a right wrist disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, service connection for a left wrist disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  Service connection for a left shoulder disability, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011). 

5.  Resolving all reasonable doubt in the Veteran's favor, service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

6.  Service connection for a blood parasite is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

7.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 80 percent rating for a seizure disorder with associated headaches are met during the period prior to September 2, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, a seizure disorder with associated headaches.  

8.  The criteria for a rating in excess of 60 percent for a seizure disorder with associated headaches, from September 2, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8911 (2011).  

9.  The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2011).

10.  The criteria for an effective date earlier than November 22, 2004, for the award of service connection for a seizure disorder with associated headaches, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.400 (2011).

11.  The criteria for an effective date earlier than November 22, 2004, for the award of service connection for right shoulder tendonitis, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.400 (2011).

12.  The criteria for an effective date earlier than November 22, 2004, for the award of a TDIU, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2011).

13.  The criteria for an effective date earlier than November 22, 2004, for the award of basic eligibility to DEA under 38 U.S.C. Chapter 35, have not been met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided. The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the favorable disposition of the claims for service connection for a right wrist disability, a left wrist disability, and a left knee disability, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

The Board notes that the requests for earlier effective dates for the awards of service connection for a seizure disorder with associated headaches and right shoulder tendonitis, as well as the award of a TDIU and basic eligibility to DEA, and the claim for a higher initial rating for a seizure disorder with associated headaches are downstream issues from the grants of the benefits sought, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA regarding these claims is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

As regards the remaining claims herein decided, entitlement to service connection for tinnitus, entitlement to service connection for a left shoulder disability, entitlement to service connection for a blood parasite, and entitlement to a compensable rating for left ear hearing loss, the provisions of the VCAA, as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claims for service connection and an increased rating were received in January 2005.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in February 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and the March 2006 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, service personnel records, VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations to assess the current nature and etiology of his claimed disabilities in December 2005, January 2006, and January and February 2011.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Factual Background and Analysis - Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The evidence of record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (as revised by 76 Fed. Reg. 81834 (Dec. 29, 2011)).

A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multi symptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i) (as revised by 76 Fed. Reg. 41696 (July 15, 2011)).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Right and Left Wrist Disabilities

The Veteran asserts that he has right and left wrist disabilities related to service.  In his January 2005 claim for service connection, the Veteran asserted that he broke both wrists while in service.  Specifically, he indicated that he had two separate accidents in Germany, and was put in a cast on both occasions.  He described current pain in both of his wrists.  

Service treatment records are negative for complaints regarding or treatment for the wrists.  However, in December 1988, the Veteran complained of left thumb pain after getting his thumb caught while changing a track. The assessment was jammed left thumb.  X-ray revealed no significant abnormalities.  Later that month, the Veteran returned with complaints of left thumb pain and was treated with a splint.   The Veteran presented for treatment in July 1991 after getting his right index finger caught between tanks.  X-ray was negative, and the impression was crush injury to the right proximal interphalangeal joint.  On separation examination in June 1992, clinical evaluation of the upper extremities was normal.  On enlistment examination for the National Guard in March 1993, clinical evaluation of the upper extremities was again normal.  

During VA treatment in July 2003, the Veteran reported that he injured his right wrist and hand splitting wood.  X-ray of the right wrist revealed a questionable lucency at the junction of the middle and distal parts of the navicular bone.  Follow-up study was recommended in 10 days, to rule out the possibility of a fracture; however, there is no follow-up X-ray of record.  The Veteran returned in July 2004 with complaints of right wrist pain and swelling.  X-rays were negative.  The impression was tendonitis.  During VA treatment later in August 2004, the Veteran reported that he had sprained his right wrist and had some continuing pain and decreased range of motion.  The pertinent diagnosis was tendonitis.  

On VA joints examination in January 2006, the Veteran reported fracturing his right wrist during service, although the examiner commented that no documentation of such was included in the service treatment records.  The Veteran stated that he currently experienced right wrist pain which would come and go.  The diagnosis following examination was right wrist tendonitis.  The examiner noted that there was no documentation of a right wrist injury or condition during service, but there was a documented injury in July 2003.  

The Veteran was afforded a VA examination to evaluate his claimed right and left wrist disabilities in February 2011.  The examiner reviewed the claims file and service treatment records, and noted the in-service injuries to the left thumb and right index finger.  The Veteran complained of current pain and stiffness in the bilateral wrists.  He gave a history of several episodes of acute care in service for hand, wrist, and finger traumas.  He reported that his bilateral wrist conditions began in 1990 and stated that, while serving in Germany, his right hand was caught between two tanks when one tank moved, and his wrist was caught between the fender skirts.  He stated that he was taken to the dispensary where he was told to treat the wrist with rest, ice, compression, and elevation.  The Veteran reported that, since this injury, he had experienced periodic pain, stiffness, and swelling in both wrists, with the right worse than the left.  X-rays of the right and left wrists were negative.  The diagnosis following examination was bilateral wrist arthritis and right wrist tendonitis.  

The examiner opined that the Veteran's bilateral wrist arthritis was at least as likely as not (50/50 probability) caused by or a result of injuries in service.  In providing a rationale for this opinion, the examiner noted that secondary arthritis of the wrists occurs after trauma destroys or disrupts the cartilage lining of the cuboid or lunate bones and that trauma to the Veteran's wrists and hands during service was documented in the claims file.  The examiner also included a reference to an internet source on which she relied in rendering her opinion.  

The examiner also opined that the Veteran's right wrist tendonitis was at least as likely as not (50/50 probability) caused by or a result of injury in service.  In providing a rationale for this opinion, she noted that the Veteran's right wrist was caught between two trucks in service and he was diagnosed with tendonitis.  She added that the Veteran continued to have flare-ups of tendonitis from time to time.  She further noted that repetitive stress such as that which occurs with using wrenches and other tools and removing and replacing track can contribute to the chronicity of tendonitis.  She again included a reference to an internet source on which she relied in rendering her opinion.  

In June 2011, the February 2011 VA examiner provided an addendum opinion.  She provided a revised diagnosis of bilateral wrist strain and right wrist tendonitis. She noted that the Veteran had bilateral hand and wrist symptoms of pain and subsequent intermittent difficulty with fine motor movement, thus, the diagnosis of bilateral wrist strain.  She added that tendonitis can happen because of overuse, undertraining, poor technique in sports, repetitive movement in some jobs (such as typing), falling, lifting or carrying heavy objects, and extreme or repeated injury.  She again included a reference to the internet source previously included in her February 2011 opinion.  

The only medical opinion on the question of medical nexus in regard to the Veteran's claimed right and left wrist disabilities is the opinion of the VA examiner who evaluated the Veteran in February 2011.  This examiner reviewed the claims file and attributed the Veteran's bilateral wrist strain and right wrist tendonitis to service.  

The Board has considered that, in her February 2011 opinion, the examiner noted that trauma to the Veteran's wrists and hands had been documented in the claims file; however, service treatment records only document injuries to the left thumb and right index finger, as opposed to the wrists.  Nevertheless, the Veteran has reported in-service injuries to the wrists, as, during the February 2011 VA examination, he gave a history of several episodes of acute care in service for wrist traumas.  The Veteran is competent to report the history of in-service injuries.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).

The Board has also considered the fact that, while the January 2006 VA joints examiner did not specifically provide an etiological opinion regarding the Veteran's current right wrist tendonitis, his comment that there was no documentation of a right wrist injury or condition during service, but there was a documented injury in July 2003, suggests that the Veteran's current right wrist tendonitis may be related to his July 2003 injury.  While the February 2011 VA examiner did not specifically address the July 2003 injury in her examination report, she acknowledged review of the claims file.  Such review would have included documentation of the July 2003 right wrist injury.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for right and left wrist disabilities are met.

Tinnitus

The Veteran asserts that he has tinnitus related to service.  In his January 2005 claim for service connection, he reported that he used several weapons during Desert Storm and had had tinnitus since he left service.  

Service treatment records are negative for complaints regarding or treatment for tinnitus.  A report of audiometric testing from November 1990 reflects that the Veteran reported noise exposure.  He also reported wearing earplugs.  Audiometric testing revealed normal hearing bilaterally.  On separation examination in June 1992, clinical evaluation of the ears was normal.  

A February 2005 record of VA treatment reflects that the Veteran complained of constant ringing in the ears.  

During VA audiological examination in December 2005, the Veteran reported constant bilateral tinnitus.  

The Veteran was afforded a VA audiological examination to evaluate his claimed tinnitus in January 2011.  The examiner noted that the claims file was negative for complaints of tinnitus until the Veteran complained of such during his 2005 VA examination.  The Veteran described military noise exposure from weapons fire and tank artillery.  He denied civilian noise exposure.  He gave a history of tinnitus since his deployment.  The diagnosis was subjective bilateral tinnitus reported by the Veteran.  The audiologist opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of his active military service.  In providing a rationale for this opinion, the audiologist observed that the Veteran's pure tone thresholds on examination were within normal limits and the claims file indicated the use of hearing protection during service.  She further noted that tinnitus was not shown during the Veteran's military service and there did not appear to be medical evidence that it was related to such service.  

The Veteran's service treatment records document his report of noise exposure in November 1990.  Moreover, he is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds his reports of in-service noise exposure to be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Hence, the only question remaining for resolution is whether there exists a medical nexus between current tinnitus and service.

The Board acknowledges that the Veteran has reported, as he is competent to do, a continuity of symptomatology of tinnitus since service.  Specifically, in his January 2005 claims for service connection he asserted that he had had tinnitus since he left service and, during the January 2011 VA examination, he gave a history of tinnitus since his deployment.  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Significantly, the January 2011 VA audiologist, who reviewed the claims file, examined the Veteran, and considered his history of in-service noise exposure and his report that his tinnitus had been present since his deployment, opined that it was less likely as not (less than 50/50 probability) that tinnitus was caused by or a result of the Veteran's active military service.  The Board finds this opinion dispositive of the question of whether the Veteran's current tinnitus was incurred in or aggravated by service, as the examiner's findings were based on a review of the claims file, a physical examination, to include audiometric testing, and consideration of the Veteran's assertions.  In addition, the examiner provided a rationale for her opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) opinion on the question of whether tinnitus is etiologically related to service weighs against the claim for service connection.  The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.

The Board acknowledges the Veteran's contention that he has current tinnitus related to service.  However, the Board finds that the determination of whether his current tinnitus is related to service to be too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and any opinion regarding the relationship between current tinnitus and service requires medical expertise to constitute competent medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his assertions that he has current tinnitus related to service are not competent and are outweighed by the January 2011 opinion discussed above.  See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95   (1992).

For all the foregoing reasons, the claim for service connection for tinnitus must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Shoulder Disability

In his January 2005 claim for service connection, the Veteran asserted that he was seeking service connection for aching joints, including the shoulders.  

Service treatment records reflect that, in December 1991, the Veteran complained of left shoulder pain, but denied trauma or history of dislocation.  The assessment was overuse syndrome.  In his June 1992 Report of Medical History, the Veteran reported that he had swollen or painful shoulders.  On separation examination in June 1992, clinical evaluation of the upper extremities was normal, although it was recommended that the Veteran follow-up with VA for his left shoulder.   In his March 1993 Report of Medical History on enlistment in the National Guard, the Veteran denied swollen or painful joints and a painful or "trick" shoulder or elbow.  Clinical evaluation of the upper extremities was normal.  

During VA treatment in August 2004, the Veteran gave a history of swelling and tenderness of his joints, especially the knees and shoulders, with his right shoulder worse than his left.  The pertinent diagnosis was polymyalgia rheumatica.  During VA treatment later in August 2004, the Veteran reported multiple joint pain, but the physician noted that this was inconsistent with the Veteran's statement that he had recently discontinued his medications for pain due to the fact that he had no more pain.  During VA treatment in February 2005, the Veteran complained of his joints hurting quite a bit.  

On VA general medical examination in January 2006, the examiner referred the reader to VA joint and hand examinations conducted on the same day in regard to the Veteran's claimed disabilities.  The examiner added that, otherwise, the muscles appeared normal and nontender and the remainder of the joints and spine had apparent normal range of motion.  Of note, the VA joints examination conducted on the same day by the same examiner includes complaints regarding and examination of the right shoulder, but makes no mention of the left shoulder.  The diagnoses following VA general medical examination in January 2006 included complaint of muscle aches and pains, etiology is unknown, no diagnosis at this time.  

On VA examination in February 2011 the Veteran denied left shoulder strain, stating that his claim was for right shoulder strain.  X-ray of the left shoulder was negative.  The pertinent diagnosis was no evidence for a left shoulder condition.  

As regards the Veteran's reports of aching, tenderness, and pain in the joints including the shoulders, the Board notes that the Veteran is competent to report symptoms such as aching, tenderness, and pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board also finds his descriptions of such symptoms to be credible.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Nevertheless, such complaints have not been associated with limitation of function or other objective signs or symptoms that are compensably disabling.  Rather, the January 2006 VA medical examiner noted that all joints which were not evaluated on VA joints examination had normal range of motion, and indicated that there was no diagnosis as regards the Veteran's complaint of muscle aches and pains.  Significantly, on VA examination in February 2011, the Veteran himself denied left shoulder strain, stating that his only claim was for right shoulder strain, and the pertinent diagnosis was no evidence for a left shoulder condition.  

As regards the claim for service connection for a left shoulder disability, on a direct basis, despite the in-service diagnosis of overuse syndrome, the Veteran's current complaints of pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  In this case, there is simply no current diagnosis in regard to the Veteran's claimed left shoulder disability.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the instant case, the claim for service connection for a left shoulder disability, on a direct basis, must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

The Board has considered entitlement to service connection for a disability manifested by pain in the left shoulder as the result of an undiagnosed illness; however, the February 2011 VA examination report suggests not only that there are no objective signs or symptoms of a left shoulder disability, but that any left shoulder pain is not chronic, as it was not present on the most recent VA examination.  Such a conclusion is further bolstered by the Veteran's own denial of painful joints in his March 1993 Report of Medical History, the fact that, during VA treatment in May 2003, the Veteran reported that he had no chronic medical problems that interfered with his life, and the Veteran's statement, made during VA treatment in August 2004, that he had recently discontinued his medications for pain due to the fact that he had no more pain.  

Based on the foregoing, the Board finds that the Veteran's complaints of left shoulder pain are not accompanied by objective signs or symptoms sufficient to identify an undiagnosed illness.  The Veteran has not described, nor is there objective evidence of record, of symptomatology of a chronic and compensable nature that would warrant a finding of undiagnosed illness.  

For all the foregoing reasons, the claim for service connection for a left shoulder disability, to include as due to undiagnosed illness, must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Left Knee Disability

The Veteran asserts that he has a left knee disability related to service.  In his January 2005 claim for service connection, he reported being treated for aching joints in the shoulders, knees, and hands during service.  

Service treatment records reflect that, in his June 1991 Report of Medical History, the Veteran reported that he had swollen or painful joints and indicated that he had a "trick" or locked knee, but did not specify left or right.  In his June 1992 Report of Medical History, the Veteran reported that he had swollen or painful joints, and the examiner indicated that he had painful knees.  On separation examination in June 1992, clinical evaluation of the lower extremities was normal.  Clinical evaluation of the lower extremities was again normal on examination for enlistment in the National Guard in March 1993.  

During VA treatment in August 2004, the Veteran gave a history of swelling and tenderness of his joints, especially the knees and shoulders.  The pertinent diagnosis was polymyalgia rheumatica.  Later that month, the Veteran reported multiple joint pain, but the physician noted that this was inconsistent with the Veteran's statement that he had recently discontinued his medications for pain due to the fact that he had no more pain.  During VA treatment in February 2005, the Veteran complained of his joints hurting quite a bit.  

The Veteran was afforded a VA general medical examination in January 2006.  The diagnoses included complaint of muscle aches and pains.  The examiner commented that the etiology was unknown and stated that there was no diagnosis.  

On VA examination in February 2011, the Veteran gave a date of onset of his left knee condition in 1990.  He reported that, while running in 1990, he began experiencing excruciating left knee pain.  He stated that he was seen in the clinic, was given ibuprofen and a three day profile, and was told to use rest, ice, compression, and elevation.  He added that he also strained his left knee in June or July 1992 when he used his left knee to push a crowbar while changing the track on a tank.  He reported worsening pain and dysfunction since service, such that he currently had to wear a brace to prevent worsening pain.  X-ray of the left knee was negative.  The pertinent diagnosis following examination was left knee strain.  

The examiner opined that it was at least as likely as not (50/50 probability) that the Veteran's left knee strain was caused by or a result of traumatic stress during service.  In providing a rationale for this opinion, she stated that the type of work done by the Veteran during service involved bending, kneeling, and crouching, in addition to the daily drill of running and marching.  She indicated that all of these things stressed the knee and added that the Veteran was treated in the clinic on post.  She included a reference to an internet source on which she relied in rendering her opinion.  
 
The only medical opinion on the question of medical nexus in regard to the Veteran's claimed left knee disability is the opinion of the VA examiner who evaluated the Veteran in February 2011.  This examiner reviewed the claims file and found that it was at least as likely as not that the Veteran's current left knee strain is caused by or a result of service.  

The Board has considered the fact that the VA examiner's opinion is based, in part, on the fact that the Veteran was treated for a left knee disability during service.  This appears to be based on the Veteran's report of being seen for left knee pain while running in 1990.  While the service treatment records do not document such treatment for the left knee during service, they do include his June 1992 report of painful knees.  Moreover, the VA examiner's opinion was also based on the fact that the Veteran's work in service involved bending, kneeling, and crouching, in addition to the daily drill of running and marching, and that such duties stressed his knee.  The Veteran's Form DD 214 reflects that his primary specialty was an armor crewman, and his military decorations, medals, badge, and citations include the Driver A Mechanic Badge.  His service personnel records include a July 1992 Recommendation for Award of Army Achievement Medal, Army Commendation Medal, and Meritorious Service Medal reflecting that the Veteran had a duty position as a driver and had set the standard for Humvee maintenance.  In light of the foregoing, the Board finds that bending, kneeling, and crouching, as described by the February 2011 VA examiner, would be consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a left knee disability, specifically, left knee strain, are met.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Blood Parasite

The Veteran asserts that he has a blood parasite related to service.  In his January 2005 claim for service connection, he reported that he "picked up" the Saudi Arabia blood parasite while in Saudi Arabia, and the VA Medical Center (VAMC) in Topeka told him that he could never give blood again because of the parasite he picked up in Saudi Arabia.  

Service treatment records are negative for complaints regarding or findings of a blood parasite.  

The Veteran was afforded a VA hemic disorders examination in January 2006.  The examiner reviewed the claims file and local records and noted that there was no documented complaint, evaluation, diagnosis, or treatment for any blood disorders, to include a blood parasite, adding that the Veteran had a normal complete blood count in August 2005 and September 2005.  The Veteran reported that he was told that after he was in Iraq he was not allowed to give blood, although he was not aware of any specific blood disorder or hepatitis. He added that he had never been treated for any blood disorders.  Laboratory evaluation and blood smear failed to find any evidence of blood parasites.  The diagnosis was normal examination with no past history or current history of any diagnosis or evaluation for blood parasites, with no active disease present.   

On VA general medical examination, the same day, the Veteran denied any chronic or recurrent blood conditions.  The VA examiner, who also performed the VA hemic examination, commented that there was no evidence that the Veteran ever had blood parasites; lab testing was negative; and no further evaluation was warranted.  

The Board notes that there is simply no medical evidence of a blood parasite at any time since the Veteran's January 2005 claim for service connection; rather, as indicated above, the January 2006 VA examiner specifically rendered a diagnosis of normal examination with no past history or current history of any diagnosis or evaluation for blood parasites, with no active disease present.     

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a blood parasite must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

The Board has considered, as the RO has done, entitlement to service connection for a blood parasite as due to undiagnosed illness; however, a grant of service connection on such a basis also requires that objective indications of a "qualifying chronic disability" became manifest either during active service in Southwest Asia or to a compensable degree not later than December 31, 2016.  See 38 C.F.R. § 3.317 (as revised by 76 Fed. Reg. 81834 (Dec. 29, 2011)).  Here, there are simply no objective findings of a blood parasite, or disability manifested by a blood parasite, either during or after service.  As such, service connection is not warranted as no current disability, to include as due to an undiagnosed illness, is shown.  

The Board has considered the fact that, in his January 2005 claim for service connection, the Veteran indicated that he was seeking service connection for a blood parasite.  Under certain circumstances, a layperson is competent to identify a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, however, the diagnosis of a blood parasite is not capable of lay observation, nor is it a simple medical condition.  As such, the Veteran's claim that he has a blood parasite does not constitute competent evidence of such a diagnosis.

Finally, the Board has also considered the Veteran's January 2005 assertion that he was told by the Topeka VAMC that he could never donate blood because of the parasite he "picked up" in Saudi Arabia.  Nonetheless, unsupported assertions of statements from a physician do not, in and of themselves, constitute medical evidence required to substantiate a service connection claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Based on the foregoing, the claim for service connection for a blood parasite must be denied because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met. 

Factual Background and Analysis - Higher Initial Rating and Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Higher Initial Rating for Seizure Disorder with Associated Headaches

In the March 2006 rating decision, the RO granted service connection and assigned an initial 60 percent rating for a seizure disorder with associated headaches, pursuant to Diagnostic Code 8911, effective November 22, 2004.  Although, at one point in discussing the reasons for its decision, the RO stated that an evaluation of 80 percent was assigned due to the report of minor seizures 20 times per week, this is clearly in error, as the RO clearly stated on the title page of the decision that service connection for a seizure disorder with headaches was granted with an evaluation of 60 percent, effective November 22, 2004.  Such was reiterated in its discussion of the reasons for the decision, which noted that a higher evaluation of 80 percent was not warranted unless evidence demonstrated an average of at least one minor seizure in three months over the last year, or more than ten minor seizures weekly, and an initial 60 percent rating was assigned on the rating code sheet.  

Pursuant to Diagnostic Code 8911, epilepsy, petit mal, is rated under the General Rating Formula for minor seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  A note to this diagnostic code indicates that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  A second note indicates that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2).  

Pursuant to the General Rating Formula for Major and Minor Epileptic Seizures, a 60 percent rating requires least one major seizure in four months over the last year or an average of 9 to 10 minor seizures per week.  An 80 percent rating requires an average of at least one major seizure in three months over the last year or more than 10 minor seizures weekly.  A 100 percent rating is warranted for at least one major seizure per month over the last year.  38 C.F.R. § 4.124a, General Rating Formula for Major and Minor Epileptic Seizures.  

A November 2004 VA neurology consultation reflects that the Veteran complained of speech problems and episodes of decreased responsiveness.  He described these episodes as periods where he stared off into space and, when he came out of it, could not remember.  His fiancée reported that the Veteran froze and did not respond for anywhere from a few seconds to a minute or so.  She stated that these episodes could happen many times per day.  The neurologist noted that four CT scans of the head and an MRI of the brain had all been normal.  The neurologist noted that the Veteran had two episodes during the examination during which he did not respond nor did he blink his eyes to a visual threat.  He did not have any associated movement, but had a startle-like response as he came out of the episodes.  The neurologist added that the Veteran's speech became more abnormal after these episodes, which lasted for over 30 seconds to a minute.  The impressions included history of abnormal speech, recurrent episodes of brief unresponsiveness, headaches with vascular features, and bipolar affective disorder with previous history of alcohol abuse.  

In his January 2005 claim for service connection, the Veteran reported that he had several seizures a day.  During VA treatment that month, he reported a decreased frequency of spells, averaging two per day.  Later that month, he reported three to four spells per day, worsening with stress.  

A February 2005 VA treatment record reflects that EEGs, CT scan, and MRI of the head were normal, the neurologists were not finding a seizure disorder based on a neurologic condition; rather, the Veteran might be experiencing a somatoform-like disorder, and would be followed in the mental health clinic.  During follow-up treatment later that month, the Veteran stated that he had three to four episodes per day and his headaches were no better.  He described his episodes as initially lasting for a few seconds to a few minutes, but seemed to be lasting a little longer and left him with a headache.  The pertinent impression was dysarthria, questionable partial complex seizures.  In March 2005, the Veteran reported spells occurring two to three times per day.  The following month, the Veteran was instructed to continue taking Valproate, as he reported that it helped with his spells.  In June 2005, the Veteran reported that he was tolerating Valproate with decreased spells.  He reported ongoing spells two to three times per day in July 2005.  

A VA case management note dated on September 2, 2005 reflects that the Veteran stated that his seizures had become less frequent.  During VA treatment less than one week later, the Veteran reported that he had tapered off of Valproate due to increased liver function tests and noted fewer episodes.  He stated that he had less than one spell per week.  He also reported headache pain.  In October 2005, he continued to complain of seizure-like spells.  A November 2005 VA treatment record reflects that the Veteran reported only two spells since starting Lamotrigine.    

On VA mental disorders examination in December 2005, the Veteran reported that he had four to five severe headaches a week and about five seizures per week.  

The Veteran was afforded a VA epilepsy and narcolepsy examination in January 2006.  The examiner noted that the Veteran had been diagnosed with partial complex seizures in January 2004, although this diagnosis had been questioned by others.  He added that the Veteran was currently prescribed Lamotrigine for his seizure disorder.  The Veteran stated that, in August 2004, he had a headache and his speech became dysarthric.  He stated that this occurred 20 to 30 times daily, and his symptoms were apparently related to the medication Dilantin.  He complained of no side effects on his current medication, Lamotrigine.  He described his spells of staring and unresponsiveness as occurring 20 times a week, lasting anywhere from 10 seconds to 45 minutes.  He denied experiencing convulsions or incontinence with these spells, and added that he had never had a spell with loss of consciousness or fallen while he was standing.  He noted that the frequency of his spells had reduced on his current medication, although, due to these spells he was unable to drive, climb ladders, work at heights, use machinery, or swim.  The diagnosis was partial complex seizure disorder with an initial apparent onset during service.  

The diagnoses following VA general medical examination, performed on the same day by the same examiner, included partial complex seizure disorder and mixed headaches, to include sinus headaches and vascular headaches.  

During VA treatment in March 2006, the Veteran stated that he was doing "pretty good" and reported a decreased frequency of spells.  The following month, he reported that he had only experienced four spells since his last visit.  During VA treatment in June 2006, the Veteran reported having seizures described as 10 to 20 seconds in duration occurring four to five times per month.  The physician noted that a primary care note dated in April 2006 indicated that the Veteran had reported no seizures in the past six months.  In August 2006, the Veteran stated that he was "doing very good" and had only had one or two spells since his last visit.  A March 2007 VA treatment record reflects that the Veteran complained of ongoing headache pain every three days, but denied any spells since July 2006.  In September 2007, the Veteran continued to report ongoing headache pain, but denied spells.  

During a SSA evaluation in December 2007, the Veteran gave a history of seizures which generally occurred in his sleep.  A March 2008 SSA evaluation reflects that the Veteran reported that he had not had a seizure since June 2007.  

A March 2010 VA treatment record reflects that the Veteran described having a seizure the night before, although he was not incontinent nor did he lose consciousness.  Later that month, the Veteran presented to the emergency department after having three episodes of seizures, headaches, and alcohol abuse just prior to admission.  The Veteran reported that he had fallen and hit his head, losing consciousness, a week prior to admission, with headaches since.  He added that he had not taken his seizure medication on the date of admission.  The assessment was pseduoseizures, alcohol intoxication.  During treatment in March 2011, the Veteran reported that he was "doing good."  He stated that he experienced seizure-like episodes two to three times per year, triggered by significant stress. 

Considering the pertinent evidence of record in light of the noted legal authority above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis to award an initial 80 percent rating for the service-connected seizure disorder with associated headaches, prior to September 2, 2005.  

As an initial matter, the Board notes that the evidence of record does not indicate that the Veteran's episodes or spells have involved loss of consciousness or generalized tonic-clonic convulsions.  Therefore, the Board finds that they do not rise to the level and severity of incapacitation of major seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (1).  Therefore, the Veteran's episodes or spells will be considered as minor seizures for purposes of analysis.

In this regard, prior to September 2, 2005, the Veteran consistently described episodes occurring several times a day.  In November 2004, his fiancée stated that the Veteran's episodes of decreased responsiveness could happen many times per day, and the neurologist examining the Veteran that date reported witnessing two episodes during the examination.  During VA treatment in February 2005, the Veteran reported three to four episodes per day, and described spells occurring two to three times per day in March 2005.  The foregoing evidence reflects minor seizures occurring more than 10 times per week.  While the Veteran reported in April 2005 that Valproate was helping with his spells, and, in June 2005, he reported decreased spells, the frequency of spells was not reported.  In July 2005, the Veteran reported ongoing spells two to three times per day, again, consistent with an 80 percent rating.  

The Board notes that the Veteran is competent to indicate that he has had a spell or episode.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Moreover, his reports of spells occurring several times a day during the period prior to September 2, 2005 are corroborated by his fiancée's report made during the November 2004 neurological consultation, and the neurologist's observation of two episodes during the examination.  The Board therefore finds that the Veteran's reports of spells occurring more than 10 times per week, prior to September 2, 2005, reflects that the Veteran's seizure disorder more nearly approximates the criteria for an 80 percent rating during this period.   See 38 C.F.R. § 4.124a, Diagnostic Code 8911.

While the Board has determined that an initial 80 percent rating is warranted for the service-connected seizure disorder with associated headaches prior to September 2, 2005, the Board finds that assignment of a rating in excess of 60 percent, from September 2, 2005, is not warranted.  

In this regard, VA treatment records reflect that, on that date, the Veteran reported that his seizures had become less frequent and, less than one week later, he stated that he had less than one spell per week.  In November 2005, the Veteran reported only two spells since starting a new medication and, the following month, he described only about five seizures per week.  Although, during the January 2006 VA examination, the Veteran described spells of staring and unresponsiveness occurring 20 times a week, this is inconsistent with the Veteran's report, made during primary care treatment in April 2006, that he had had no seizures for the past six months.  In June 2006, the Veteran reported seizures occurring four to five times per month and, in August 2006, he described only one or two spells since his last visit.  In March 2007, the Veteran denied any spells since July 2006 and, in September 2007, he continued to deny spells.  In March 2008, the Veteran denied seizures since June 2007.  Although, in March 2010, the Veteran presented to the emergency department after reportedly having three episodes of seizures, this appears to be an aberration, as he also reported not taking his seizure medication that day and, in March 2011, he reported that he experienced seizure-like episodes two to three times per year.  

The foregoing evidence reflects that, since September 2, 2005, the Veteran's seizure disorder with associated headaches has not been manifested by episodes analogous to minor seizures occurring more than 10 times per week.  Rather, with the exception of his January 2006 report of spells of staring and unresponsiveness occurring 20 times a week (which, as discussed above, is inconsistent with other evidence of record) and the March 2010 emergency department treatment for three episodes of seizures (after the Veteran admittedly did not take his seizure medication), the Veteran has reported seizures occurring no more frequently than five times per week since September 2, 2005.  Thus, a rating in excess of 60 percent during the period from September 2, 2005 is not warranted.  

Under these circumstances, the Board finds that the criteria for assignment of a rating in excess of 60 percent for the Veteran's seizure disorder with associated headaches, from September 2, 2005, are not met.  

Increased Rating for Left Ear Hearing Loss

In a June 1995 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for left ear hearing loss, effective October 18, 1994, pursuant to Diagnostic Code 6100.  In January 2005, the Veteran filed his current claim for an increased rating.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The results of above-described testing are charted on Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) and Table VII (Percentage Evaluations for Hearing Impairment).  See 38 C.F.R. § 4.85.  When evaluating hearing loss in only one ear, the non-service connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of  the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R.  § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

The Veteran was afforded a VA audiological examination to evaluate his left ear hearing loss disability in December 2005.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
LEFT
10/5
10
10
15

Speech discrimination score on the Maryland CNC Word List was 88 percent in the left ear.  The diagnosis was hearing within normal limits, bilaterally, with a slight sensory hearing loss at 8000 Hertz in the right ear.  

The Veteran was afforded another VA audiological examination in January 2011.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
LEFT
5
15
10
15

Speech discrimination score on the Maryland CNC Word List was 96 percent in the left ear.  The audiologist noted that the test results revealed clinically normal hearing, bilaterally.  She commented that, with amplification and reasonable accommodations, as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect his vocational potential or limit participation in most work activities.  She added that employment would be more than feasible in a loosely supervised situation, requiring little interaction with the public.  

The Board notes that the December 2005 VA examiner provided two different pure tone thresholds at 1000 Hertz.  Utilizing a pure tone threshold level of 10, the pure tone threshold average is 11.25 in the left ear.  Utilizing a pure tone threshold of 5, the pure tone threshold average is 10.  Whether using a pure tone threshold average of 10 or 11.25, applying the method for evaluating hearing loss to the results of the December 2005 VA examination reveals Level II hearing in the left ear, based on application of the reported findings to Table VI.  A Roman numeral designation of I is assigned for the right ear, pursuant to 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  These results do not reflect an exceptional pattern of hearing loss in the left ear.  As such, Table VIa is not for application.  38 C.F.R. § 4.86.

The results of audiometric testing from January 2011 reveal a pure tone threshold average of 11.25 in the left ear.  Applying the method for evaluating hearing loss to the results of the January 2011 VA examination reveals Level I hearing in the left ear, based on application of the reported findings to Table VI.  A Roman numeral designation of I is assigned for the right ear, pursuant to 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  These results also do not reflect an exceptional pattern of hearing loss in the left ear.  As such, Table VIa is not for application.  38 C.F.R. § 4.86.

Based on the foregoing, the Board concludes that the medical evidence shows that a compensable rating for left ear hearing loss is not warranted.  

The Board in no way discounts the difficulties that the Veteran might experience as a result of left ear hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological testing of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board acknowledges the assertions made by the Veteran that his left ear hearing loss warrants an increased rating.  The Veteran can attest to factual matters of which he has first-hand knowledge, such as perceived hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in determining the actual degree of disability, the Board finds the objective audiological testing to be more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran, alone, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

Extra-schedular Consideration

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Board has also considered whether either the service-connected seizure disorder with associated headaches or left ear hearing loss presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability addressed herein.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has resolved reasonable doubt the Veteran's favor in determining that an initial 80 percent rating is warranted for a seizure disorder with associated headaches, prior to September 2, 2005, but finds that the preponderance of the evidence is against assignment of a rating in excess of 60 percent for that disability, from September 2, 2005, or for a compensable rating for left ear hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Factual Background and Analysis - Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).

Service Connection for Seizure Disorder with Headaches and Tendonitis of the Right Shoulder

The effective date of an award for disability compensation will be the day following separation from active service or date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

The claims file reflects that the Veteran's original claim for service connection for a seizure disorder and a right shoulder disability was received on January 20, 2005.  

The Board has thoroughly reviewed the claims file, but finds no communication regarding service connection for a seizure disorder or a right shoulder disability prior to his claim for service connection received on January 20, 2005.  The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, however, there simply is no document that might be construed, even in the broadest sense, as a claim for service connection for a seizure disorder or a right shoulder disability, dated prior to January 20, 2005.  

The Board acknowledges that, in a February 2007 notice of disagreement (NOD), the Veteran's representative at the time asserted that the Veteran was entitled to an earlier effective date for the awards of service connection as the medical records revealed that he sought treatment in 1992 and that he affirmatively sought the award of benefits for his medical condition then being treated.  VA treatment records associated with the claims file reflect that, in November 1993, the Veteran complained of occasional periods of amnesia associated with severe frontal headaches every six to seven months.  In October 1994, the Veteran complained of right shoulder pain after a fall.  Nevertheless, while records of medical treatment may be constitute an informal claim for increase or to reopen a disability determination for a disability for which service connection has already been established, such records cannot constitute an informal claim for service connection.  See 38 C.F.R. § 3.157(b).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006). 

Moreover, the Board highlights that the first claim for service connection for any disability was not filed in 1992, but, rather, was the Veteran's October 1994 claim for service connection for PTSD.  At that time, he did not mention either a seizure disorder or a right shoulder disability.  

In short, the claims file includes no statement or communication from the Veteran, prior to January 20, 2005, that constitutes a claim for service connection for a seizure disorder with associated headaches or for a right shoulder disability, and the Veteran has not otherwise established that there exists any such claim.

According to the applicable regulation, the effective date of the Veteran's awards of service connection for a seizure disorder with associated headaches and right shoulder tendonitis should be January 20, 2005, the date the RO first received any communication indicating an intent to apply for service connection for these disabilities.  See 38 C.F.R. § 3.400(b)(2)(i).  The March 2006 rating decision, however, granted service connection for each of these disabilities, effective November 22, 2004.  The Board notes that this was the date of receipt of evidence in support of the Veteran's claim for service connection for PTSD.  Thus, the Veteran has already received assigned effective dates more generous than what the regulations allow.  The Board will not disturb the assigned effective dates, but notes that it is legally precluded from granting an effective date earlier than November 22, 2004, for the grant of service connection for a seizure disorder with associated headaches or for right shoulder tendonitis.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)

TDIU

For purposes of assigning an effective date, the award of TDIU is an award of increased disability compensation.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o) (2011); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Such claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

TDIU may be awarded, where a veteran's schedular rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. § 4.16.  Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  

Prior to November 22, 2004, service connection was in effect for left ear hearing loss and residuals of an appendectomy, each rated noncompensably (0 percent disabling).  Thus, the Veteran did not meet the schedular criteria for a TDIU prior to November 22, 2004.  

However, failure to satisfy the percentage standards of 38 C.F.R. § 4.16(a) is not an absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b).  Rather, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, prevented him from obtaining and retaining substantial gainful employment prior to November 22, 2004.  Simply put, the evidence does not reflect that, as a result of left ear hearing loss and residuals of an appendectomy, the Veteran could not follow a substantially gainful occupation prior to November 22, 2004.

In this regard, the post-service medical evidence regarding the Veteran's left ear hearing loss and residuals of appendectomy, dated prior to November 22, 2004, reflects that the Veteran's March 1993 examination for enlistment in the Army National Guard revealed a surgical scar at the right lower quadrant of the abdomen, at the site of the Veteran's appendectomy.  Audiometric testing of the left ear at that time did not reveal a hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385 (providing that for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent).

During VA treatment in May 2003, the Veteran reported that he had no chronic medical problems that interfered with his life.  In April 2004, the Veteran reported that he was a tree cutter and had been working more than usual.  In August 2004, the Veteran described decreased hearing.  On the same date, he reported that he was an arborist.  Examination of the abdomen at that time revealed an appendectomy scar with no tenderness or masses.  

In his January 2005 claim for service connection, the Veteran asserted that he had several seizures a day and could not work.  In his November 2005 claim for nonservice-connected pension, the Veteran reported that he had been unable to work due to somatoform disorder, seizure disorder, and PTSD since August 31, 2004.  Thus, the Veteran himself has attributed his unemployability to disabilities for which service connection was not in effect prior to November 22, 2004.  Notably, in the March 2006 rating decision, the RO granted a TDIU based on the opinion of the January 2006 VA general medical examiner that the Veteran's seizure disorder and headaches would preclude driving, working with machinery, climbing, or working above ground and the right shoulder disability would preclude repetitious overhead lifting.  As discussed in this decision, effective dates prior to November 22, 2004 for the awards of service connection for seizure disorder with associated headaches and right shoulder tendonitis are not warranted.  

Based upon the evidence of record, the Board finds that, prior to November 22, 2004, the schedular criteria for a TDIU were not met and that the evidence does not show that, prior to November 22, 2004, the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities warranting a referral for extra-schedular consideration.  Based on the foregoing, a referral to the Director of the Compensation and Pension Service, for extra-schedular consideration prior to November 22, 2004, is not warranted and the claim for an earlier effective date for the award of a TDIU must be denied.

Basic Eligibility to DEA under 38 U.S.C. Chapter 35

For the purposes of DEA under 38 U.S.C.A Chapter 35, basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3021 (2011).  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of the Veteran or if the Veteran is currently on active duty.  Id.

In this case, as is discussed more fully above, the Board finds that the Veteran did not meet the criteria for a TDIU prior to November 22, 2004.  Since eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a finding of permanent total disability, the effective date of such eligibility cannot precede November 22, 2004.  Eligibility for DEA under 38 U.S.C. Chapter 35 is, effectively, derived from the award of a TDIU and, therefore, cannot precede the effective date of the award of a TDIU.  Therefore, the law is dispositive of the issue; and, as such, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a right wrist disability is granted.  

Service connection for a left wrist disability is granted.  

Service connection for tinnitus is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for left knee strain is granted.  

Service connection for a blood parasite is denied.  

An initial 80 percent rating for a seizure disorder with associated headaches, prior to September 2, 2005, is granted, subject to the legal authority governing the payment of VA compensation.  

A rating in excess of 60 percent for a seizure disorder with associated headaches, from September 2, 2005, is denied.  

A compensable rating for left ear hearing loss is denied.  

An effective date earlier than November 22, 2004 for the award of service connection for a seizure disorder with associated headaches is denied.  

An effective date earlier than November 22, 2004 for the award of service connection for tendonitis of the right shoulder is denied.  

An effective date earlier than November 22, 2004 for the award of a TDIU is denied.  

An effective date earlier than November 22, 2004 for the award of basic eligibility to DEA under 38 U.S.C. Chapter 35 is denied.  


REMAND

Unfortunately, the claims file reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.


Chronic vasomotor sinusitis with a retention cyst of the left maxillary sinus

An October 1989 dental treatment record reflects that the Veteran's sinuses were sensitive to palpation.  The diagnosis was possible sinusitis and the Veteran was given Actifed.  On separation examination in June 1992, clinical evaluation of the sinuses was normal.  

After service, a January 1994 VA X-ray of the paranasal sinuses revealed no evidence of sinusitis.  A September 2004 MRI of the head revealed incidental findings of maxillary sinusitis and a retention cyst within the left maxillary sinus.  The diagnoses following VA treatment in September 2004 included sinusitis and retention cyst of the maxillary sinus.  

On VA nose, sinus, larynx, and pharynx examination in January 2006, the VA examiner observed that the Veteran had been seen for complaints of frontal headaches and sinusitis during service.  He noted that, in December 1991, the Veteran presented at the VA Medical Center (VAMC) with a history of sinusitis, at which time CT scan of the sinuses was normal.  He further noted that January 1994 X-ray and CT scans of the sinuses were normal with no evidence of sinusitis.  The examiner added that the Veteran had five negative CT scans of the sinuses between August 2004 and November 2004.  The Veteran described his current symptoms, including chronic sinus headaches and pressure and nasal congestion.  The diagnoses following examination were chronic vasomotor rhinosinusitis with no acute infection and retention cyst, left maxillary sinus, benign and of no clinical significance.  The examiner opined that it was more likely than not that the retention cyst was a more recent finding with the previous negative scans, and was not likely due to or related to the Veteran's military service, to include service in the Persian Gulf.  

While the January 2006 VA examiner provided an etiological opinion regarding the Veteran's retention cyst in the left maxillary sinus, he did not provide an etiological opinion regarding the Veteran's chronic vasomotor rhinosinusitis.  

Because VA undertook to provide a VA examination to evaluate the claimed service-connected disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In light of the in-service diagnosis of possible sinusitis in October 1989, and the current diagnosis of chronic vasomotor rhinosinusitis, the Board finds that a medical opinion to address the etiology of the Veteran's current chronic vasomotor rhinosinusitis is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Loss of sense of smell and taste 

The Veteran was afforded a VA sense of smell and taste examination in January 2006.  The examiner reviewed the claims file and local records, and indicated that he could not find any documentation of complaints regarding loss of the sense of smell or taste.  The Veteran gave a history of having a blunted sense of smell and taste since 1991.  The diagnosis following examination was blunted or partial loss of smell and taste, etiology unknown, but more likely related to chronic sinus condition.  

In light of the foregoing medical opinion, the Board finds that the claims for service connection for loss of sense of smell and loss of sense of taste, to include as secondary to chronic vasomotor sinusitis with a retention cyst of the left maxillary sinus, are inextricably intertwined with the claim for service connection for chronic vasomotor sinusitis with a retention cyst of the left maxillary sinus, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Hence, any action on the claims for service connection for loss of sense of smell and loss of sense of taste, at this juncture, would be premature.  


Acquired psychiatric disability other than PTSD and depression

The Veteran has claimed that he has a mental disability due to in service chemical exposure.  While service connection has been awarded for PTSD and depression, the medical evidence also reflects diagnoses of somatoform disorder and bipolar disorder.  

The Veteran was afforded a VA mental disorders examination in December 2005.  The Axis I diagnoses included PTSD, chronic, severe, and somatoform disorder, not otherwise specified.  The examiner opined that the Veteran's mental illness was due to PTSD and an unexplained somatoform disorder, but that it would be mere speculation to determine how much chemicals contributed to PTSD or to somatoform disorder.  

Despite rendering the foregoing opinion, the VA examiner did not provide any rationale for his conclusion that it would be mere speculation to determine how much chemicals contributed to somatoform disorder and, therefore, the opinion is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The examiner also did not provide an opinion as to whether the Veteran's current somatoform disorder was otherwise related service.  

Accordingly, the Board finds that a medical opinion to address the etiology of any current acquired psychiatric disability, other than PTSD and depression, is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


Bilateral hand disability

In April 2010, the Board remanded the claim for service connection for pain in multiple joints, to include the bilateral hands, in part, to afford the Veteran a VA examination to ascertain the nature and etiology of his complaints of pain in multiple joints.  The examiner was instructed to identify and describe in detail any objective evidence of the claimed painful joints, to include the bilateral hands, and was asked to opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that any objectively demonstrated symptoms of the bilateral hands are attributable to a known clinical diagnosis.  If the examiner found that the Veteran's symptoms were attributable to a known clinical diagnosis, he or she was asked to identify the diagnosis and provide an opinion as to whether such diagnosis was more likely than not, less likely than not, or at least as likely as not, etiologically related to the Veteran's military service.

The Veteran underwent VA examination in February 2011.  The examiner noted that the service treatment records revealed injuries to the left thumb and right index finger.  In regard to the claimed bilateral hand disability, the examiner rendered diagnoses of bilateral hand arthritis and polymyalgia rheumatica.  The examiner opined that the Veteran's bilateral hand arthritis and polymyalgia rheumatica were at least as likely as not permanently aggravated by repetitive stress and crush/impingement injuries while in service.  In providing a rationale for this opinion, the examiner included references to two internet sources.  

In June 2011, the examiner provided an addendum opinion addressing the Veteran's claimed hand and wrist disabilities.  She noted that the RO was requesting clarification of the diagnoses and rationale for the claimed bilateral hand and wrist conditions.  Her revised diagnosis was bilateral wrist strain and right wrist tendonitis.  She noted that the Veteran had bilateral hand and wrist symptoms of pain and subsequent intermittent difficulty with fine motor movements, thus the diagnosis of bilateral wrist strain.  

In light of the June 2011 addendum opinion, it is unclear whether the VA examiner was opining that the Veteran's complaints regarding the bilateral hands are attributable to her bilateral wrist disabilities (for which service connection has been granted herein), and that there was no separate diagnosed disability as regards the hands, or whether she was providing a revised diagnosis and rationale regarding the claimed bilateral wrist disability, and her previous diagnoses of bilateral hand arthritis and/or polymyalgia rheumatica remained in effect.  [Parenthetically, the Board notes that, despite the February 2011 diagnosis of bilateral hand arthritis, a January 2011 X-ray of the right hand was negative and a January 2006 X-ray of the left hand revealed no evidence of acute fracture or significant arthritic changes.]  Accordingly, the claims file should be returned to the February 2011 VA examiner to obtain a supplemental opinion which addresses whether the Veteran has a current disability of the hands which is separate and distinct from his bilateral wrist disabilities, or whether his complaints regarding the bilateral hands are attributable to the now service-connected bilateral wrist disabilities.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the February 2011 VA examiner is not available, or the examiner is unable to provide the requested opinion without examining the Veteran.

Chronic sleep disorder

Service treatment records reflect that, in a June 1991 Report of Medical History, the Veteran indicated that he had frequent trouble sleeping.  In a June 1992 Report of Medical History, he reported that he often experienced insomnia.  

Post-service medical records reflect numerous complaints regarding sleep.  For example, during VA treatment in February 1994, the Veteran complained of severe insomnia.  In October 2000, the Veteran reported that he was having difficulty getting to sleep and staying asleep.  The assessment was bipolar II, depressed.  During VA treatment in June 2005, the Veteran described long-standing continued difficulty with sleep.  A May 2005 psychological treatment note reflects that the Veteran reported that he was not sleeping more than a few hours in the last week or so, and stated that his difficulties with sleep started after returning from Desert Storm, but had gotten worse in the past year.  

On VA general medical examination in January 2006, the Veteran reported difficulty sleeping, sleeping only 1 1/2 to 2 hours a day, although he denied any chronic or recurrent fatigue.  No diagnosis regarding a sleep disorder was rendered.  

While the Veteran complained of insomnia during service, and the post-service treatment records reflect continued complaints regarding sleep, it is unclear whether the Veteran has a current sleep disorder which is separate and distinct from his psychiatric diagnoses, or whether his complaints regarding sleep are attributable to these psychiatric diagnoses.  

Accordingly, the Board finds that a medical opinion to address the question of whether the Veteran has a current sleep disorder which is separate from his psychiatric diagnoses is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Tendonitis of the right shoulder

The Veteran's right shoulder disability was evaluated during a VA joints examination in January 2006.  The Veteran described constant right shoulder pain, level one to two, with pain on motion and no flare-ups.  Range of motion testing of the right shoulder revealed forward flexion to 50 degrees, with pain at that point.  External rotation was to 125 degrees, with pain at that point.  [Parenthetically, the Board notes that this reference to external rotation was likely an error, and the Veteran had 125 degrees of extension, as normal external rotation is from 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.]  External rotation was to 30 degrees, with pain at that point.  Internal rotation was to 50 degrees with pain at that point.  The pertinent diagnosis was right shoulder tendonitis, chronic, with onset in service.  

During VA treatment in March 2007, the Veteran reported that he was having more problems with right shoulder movement.  The following month, after an MRI of the right shoulder, the Veteran stated that his pain level had increased dramatically in the last week, to the point where his pain was level 9 and he could not sleep.  Range of motion testing of the right shoulder during VA treatment in August 2007 revealed abduction to 150 degrees, flexion to 160 degrees, internal rotation to 75 degrees, and external rotation to 80 degrees.  

A December 2007 SSA evaluation reflects that the Veteran complained of right shoulder pain.  He reported that he woke up numerous times per night due to discomfort.  Examination revealed full range of motion of all joints tested.  A March 2008 SSA evaluation reflects that a physician opined that the Veteran's alleged severity of shoulder pain was not consistent with the objective evidence, and his function was normal.  

During the February 2011 VA examination, the Veteran reported that he had been having increasing pain in the right shoulder since service, and described the course of this condition since onset as progressively worse.  He added that he experienced pain, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, locking, and flare-ups of joint disease in regard to the right shoulder.  He added that his right shoulder motion was affected.  The diagnosis following examination was right shoulder impingement syndrome with weakness and decreased range of motion.  

Despite the February 2011 diagnosis of right shoulder impingement syndrome with weakness and decreased range of motion, the VA examiner did not conduct range of motion testing of the right shoulder.  Because VA undertook to provide a VA examination to evaluate the service-connected right shoulder disability, the Board must ensure that such an examination is adequate.  Barr, 21 Vet. App. at 312; see also Stefl, 21 Vet. App. 120.  Accordingly, to ensure that the record reflects the current severity of right shoulder tendonitis, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).


Competency

According to VA standards, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

In this case, based on a December 2005 VA mental disorders examination, the RO proposed a finding of incompetency in the March 2006 rating decision.  The December 2005 VA mental disorders examiner opined that the Veteran did not have the ability to manage his VA benefit payments and was in need of a payee.  Of note, the January 2006 VA general medical examiner, who referred to the December 2005 mental disorders examination, stated that the Veteran appeared capable of managing his benefit payments in his own best interest without restriction.  The Veteran was described as independent in his activities of daily living during VA treatment in February 2006.  

In the April 2006 rating decision, the Veteran was found to be incompetent for VA payment purposes, effective the date of the rating decision.  

SSA records reflect that, in February 2006, the Veteran reported that he lived with his family but forgot to bathe and shave and could not cook because he might burn the house down.  He stated that he could not add, subtract, concentrate, or follow directions well.  A March 2007 SSA evaluation reflects that the Veteran lived at home with his parents and reported that he did not need assistance with his personal care and grooming, although his mother assisted him with handling money.  He described problems with memory, completing tasks, and concentration; although he stated that he could follow written and verbal instructions and pay attention for 30 minutes to one hour.  A December 2007 SSA psychological evaluation indicates that the Veteran reported doing volunteer work at VA, although he could only tolerate such work for short periods.  The Veteran further stated that he lived with his parents, although he did household chores daily.  He stated that his mother had to remind him to shave and helped him organize his pills.  The psychologist opined that the Veteran was vulnerable to lapses in attention to simple tasks and needed to be reminded to do tasks.  A January 2008 SSA evaluation reflects that the Veteran was living with his family and reported that he needed reminders for most activities, although he was able to do some simple meal preparation using a microwave and was able to clean and mow lawns.  The psychologist noted that the Veteran had lapses in attention and concentration and was limited to carrying out simple instructions.  She added that he appeared able to make routine decisions, avoid hazards, and deal with change.

The Veteran was afforded a VA examination to evaluate his PTSD in June 2011.  The examiner commented that the Veteran did not know the amount of his benefit payment, the amounts of monthly bills, did not prudently handle payments, and did not personally handle money and pay bills.  The examiner opined that the Veteran was not capable of managing his financial affairs.  In providing an example to support his conclusion, he noted that the Veteran had a conservator who handled his finances, and had been doing so since 2007 because of his complex seizures.  

While the December 2005 VA mental disorders examiner opined that the Veteran did not have the ability to manage his VA benefits and was in need of a payee, the January 2006 VA general medical examiner provided a conflicting opinion, that the Veteran appeared capable of managing his benefit payments in his own best interest without restriction.  Notably, the SSA records discussed above suggest that the Veteran needed assistance in being reminded to perform tasks, and include the December 2007 opinion of a psychologist that the Veteran was vulnerable to lapses in attention to simple tasks.  While the psychologist who evaluated the Veteran in January 2008 also noted that the Veteran had lapses in attention and concentration and was limited to carrying out simple instructions, she added that he appeared able to make routine decisions, avoid hazards, and deal with change.

The most recent opinion regarding the Veteran's competency is the June 2011 opinion of the VA examiner, that the Veteran was not capable of managing his financial affairs.  This opinion, however, appears to be based on the fact that the Veteran's finances have been handled by his current conservator since 2007.  The examiner did not address the January 2006 opinion of the VA general medical examiner or the January 2008 opinion of the psychologist, that the Veteran appeared able to make routine decisions, avoid hazards, and deal with change.

The Board observes that the Veteran has not been afforded a VA examination for the specific purpose of determining whether he is competent to handle his VA benefits.  In light of the evidence of record, the Board concludes that the Veteran should be afforded an appropriate VA examination to determine whether he is competent for VA benefits purposes.  

VA treatment records

As a final matter, the Board further notes that the most recent VA treatment records currently associated with the claims file are dated in April 2011. On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Eastern Kansas Healthcare System, dated since April 2011.    

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities remaining on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from the VA Eastern Kansas Health Care System, dated since April 2011.  

2.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current sinus disorder, to include chronic vasomotor rhinosinusitis, as diagnosed in January 2006.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current sinus disorder, to include chronic vasomotor sinusitis, as diagnosed in January 2006.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  In rendering the requested opinion, the examiner should specifically consider and address the in-service diagnosis of possible sinusitis in October 1989.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any acquired psychiatric disorder, other than PTSD and depression, to include somatoform disorder and bipolar disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current acquired psychiatric disorder, other than PTSD and depression, to include somatoform disorder and bipolar disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service, to include claimed chemical exposure therein.  
  
All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After all available records have been associated with the claims file, forward the claims file to the examiner that conducted the February 2011 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should clarify whether the Veteran has a current disability of the hands which is separate and distinct from his bilateral wrist disabilities, or whether his complaints regarding the bilateral hands are attributable to the now service-connected wrist disabilities.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to evaluate the claimed bilateral hand disability.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner should identify and describe any objective evidence of the Veteran's claimed bilateral hand disability and should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any objectively demonstrated symptoms of the bilateral hands are attributable to a known clinical diagnosis.  If the symptoms are attributable to a known clinical diagnosis, the examiner should identify the diagnosis and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such diagnosis is related to the Veteran's service.  

5.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current sleep disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any current sleep disorder which is separate from his psychiatric diagnoses.  In regard to any diagnosed disorder which is separate from the psychiatric diagnoses, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  In rendering the requested opinion, the examiner should specifically consider and address the complaint of insomnia during service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right shoulder tendonitis.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

7.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination to evaluate his competency.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should describe any mental health symptoms and offer an opinion as to the Veteran's mental capacity to handle disbursement of VA funds without limitation.  The examiner should specifically consider and address the December 2005 VA mental disorders examination report, the January 2006 VA general medical examination report, and the March 2007 and January 2008 SSA records (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


